Citation Nr: 1418400	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  09-32 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for gouty arthritis of the left ankle, and if so, whether the reopened claim should be granted.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel



INTRODUCTION

The Veteran served on active duty from July 1954 to June 1958, September 1958 to July 1962, and August 1962 to September 1985. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Although the RO ultimately determined that new and material evidence had been submitted to reopen the claim for service connection for gouty arthritis, the Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  

In December 2013, the Veteran was provided a Statement of the Case addressing a number of new issues.   In January 2014, the Veteran submitted a formal appeal to perfect his appeal with respect to the new issues.  However, the additional issues have not been certified for appellate consideration. Accordingly, those issues are not properly before the Board at this time.  They are referred to the RO for appropriate action.


REMAND

With respect to the Veteran's claim to reopen, the Board finds that a remand is required because the RO failed to adequately inform the Veteran of the basis for the prior denial of the claim and of the type of evidence that would constitute new and material evidence to reopen the claim.  See Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

With respect to the tinnitus claim, the Board finds that a remand is required because the RO failed to readjudicate the claim based on additional pertinent evidence, including the report of a May 2011 VA examination, received since the issuance of the Statement of the Case.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO/AMC must afford the Veteran all required notice in response to his claim to reopen a claim for service connection for gouty arthritis of the left ankle.

2.  The RO/AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any outstanding, relevant VA treatment records. 

3.  The RO/AMC should undertake any other indicated development.

4.  Thereafter, the RO/AMC should readjudicate the issues on appeal based on all evidence received since the issuance of the Statement of the Case.  If the benefits sought on appeal are not granted to the appellant's satisfaction, issue a supplemental statement of the case to the appellant and his representative and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified, but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It also must be handled in an expeditious manner by the RO/AMC.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

